DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,935,992 to Morse et al because the claimed invention, claims 1-20 of the present application is a broader version of the claimed invention, claims 1-20 of the U.S. Patent. 
With respect to claim 1, Morse et al disclose in claim 1, a system comprising: a tracker attached to a rotational mechanism for changing a plane of the tracker, wherein the tracker is configured to collect solar irradiance; and a controller in communication with the rotational mechanism, the controller comprising at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to: detect a first amount of diffuse horizontal irradiance (DHI) and a first amount of direct normal irradiance (DNI) at a first specific point in time; calculate a first angle for the tracker to maximize an amount of irradiance received by the tracker, wherein the tracker receives a portion of the first amount of diffuse horizontal irradiance and a portion of the first amount of direct normal irradiance; a position of the sun; and transmit instructions to the rotational mechanism to change the plane of the tracker to the first angle. Although the claims at issue are not identical, they are not patentably distinct from each other because a system comprising a tracker, a rotation mechanism, a controller comprising a processor and a memory device is structurally and functionally equivalent to the instant invention’s system comprising a tracker, a rotation mechanism, a controller comprising a processor and a memory device in that specific communication between the devices is used to successfully track the sun’s positions to maximize an amount of irradiance at a specific point in time.  
With respect to claim 2, Morse et al disclose in claim 2, the system wherein the at least one processor is further programmed to: detect a second amount of diffuse horizontal irradiance (DHI) and a second amount of direct normal irradiance (DNI) at a second specific point in time; if the second amount of diffuse horizontal irradiance exceeds the second amount of direct normal irradiance, calculate a second angle for the tracker so that the tracker receives a portion of the second amount of diffuse horizontal irradiance and a portion of the second amount of direct normal irradiance; if the second amount of diffuse horizontal irradiance does not exceed the second amount of direct normal irradiance, calculate the second angle for the tracker based on a position of the sun associated with the second specific point in time; and transmit instructions to the rotational mechanism to change the plane of the tracker to the second angle. 
With respect to claim 3, Morse et al disclose in claim 3, the system wherein the at least one processor is further programmed to wait a predetermined period of time between detecting the first amount of diffuse horizontal irradiance and detecting the second amount of diffuse horizontal irradiance. 
With respect to claim 4, Morse et al disclose in claim 4, the system wherein the at least one processor is further programmed to: determine if a difference between a current angle of the tracker and the first angle exceeds a predetermined threshold; and if the difference exceeds the predetermined threshold, transmit instructions to the rotational mechanism to change the plane of the tracker to the first angle. 
With respect to claim 5, Morse et al disclose in claim 5, the system wherein the portion of the first amount of diffuse horizontal irradiance is greater than the portion of the first amount of direct normal irradiance. 
With respect to claim 6, Morse et al disclose in claim 6, the system wherein the at least one processor is further programmed to: calculate an amount of irradiance collected for each angle of a plurality of angles between a current angle of the tracker and a horizontal angle for the tracker; and identify the first angle of the plurality of angles based on a comparison of the corresponding amounts of irradiance to select one of the plurality of angles with the maximum amount of irradiance received. 
With respect to claim 7, Morse et al disclose in claim 7, the system wherein the at least one processor is further programmed to: determine if a diffuse condition flag is set to true; and if the first amount of diffuse horizontal irradiance exceeds the first amount of direct normal irradiance and the diffuse condition flag is set to false, set the diffuse condition flag to true. 
With respect to claim 8, Morse et al disclose in claim 8, the system wherein the at least one processor is further programmed to set the diffuse condition flag to false if the first amount of diffuse horizontal irradiance does not exceeds the first amount of direct normal irradiance and the diffuse condition flag is set to true.
With respect to claim 9, Morse et al disclose in claim 9, the system further comprising one or more sensors, and where the at least one processor is further programmed to: receive sensor information from the one or more sensors; and detect a first amount of diffuse horizontal irradiance (DHI) and a first amount of direct normal irradiance (DNI) at a first specific point in time based on the received sensor information. 
With respect to claim 10, Morse et al disclose in claim 10, the system where the at least one processor is further programmed to: receive forecast information from a remote computer device; and detect the first amount of diffuse horizontal irradiance (DHI) and the first amount of direct normal irradiance (DNI) based on the received forecast information. 
With respect to claim 11, Morse et al disclose in claim 11, the system wherein the at least one processor is further programmed to detect the first amount of diffuse horizontal irradiance (DHI) and the first amount of direct normal irradiance (DNI) over a period of time based on the received forecast information. 
With respect to claim 12, Morse et al disclose in claim 12, a method for operating a tracker, the method implemented by at least one processor in communication with at least one memory device, the method comprises: detecting a first amount of diffuse horizontal irradiance (DHI) and a first amount of direct normal irradiance (DNI) at a first specific point in time; calculating a first angle for the tracker to maximize an amount of irradiance received by the tracker, wherein the tracker receives a portion of the first amount of diffuse horizontal irradiance and a portion of the first amount of direct normal irradiance; a position of the sun; and transmitting instructions to a rotational mechanism to change a plane of the tracker to the first angle. Although the claims at issue are not identical, they are not patentably distinct from each other because a method for operating a tracker comprising a processor and a memory device is structurally and functionally equivalent to the instant invention’s method for operating a tracker comprising a processor and a memory device in that specific communication between the devices is used to successfully track the sun’s positions to maximize an amount of irradiance at a specific point in time.  
With respect to claim 13, Morse et al disclose in claim 13, the method further comprising: detecting a second amount of diffuse horizontal irradiance (DHI) and a second amount of direct normal irradiance (DNI) at a second specific point in time; if the second amount of diffuse horizontal irradiance exceeds the second amount of direct normal irradiance, calculating a second angle for the tracker so that the tracker receives a portion of the second amount of diffuse horizontal irradiance and a portion of the second amount of direct normal irradiance; if the second amount of diffuse horizontal irradiance does not exceed the second amount of direct normal irradiance, calculating the second angle for the tracker based on a position of the sun associated with the second specific point in time and the plurality of positional and solar tracking information; and transmitting instructions to the rotational mechanism to change the plane of the tracker to the second angle. 
With respect to claim 14, Morse et al disclose in claim 14, the method further comprising waiting a predetermined period of time between detecting the first amount of diffuse horizontal irradiance and detecting the second amount of diffuse horizontal irradiance. 
With respect to claim 15, Morse et al disclose in claim 15, the method further comprising: calculating an amount of irradiance collected for each angle of a plurality of angles between a current angle of the tracker and a horizontal angle for the tracker; and identifying the first angle of the plurality of angles based on a comparison of the corresponding amounts of irradiance to select one of the plurality of angles with the maximum amount of irradiance received. 
With respect to claim 16, Morse et al disclose in claim 16, a controller for a tracker, the controller including at least one processor in communication with at least one memory device, the at least one processor programmed to: detect a first amount of diffuse horizontal irradiance (DHI) and a first amount of direct normal irradiance (DNI) at a first specific point in time; calculate a first angle for the tracker to maximize an amount of irradiance received by the tracker, wherein the tracker receives a portion of the first amount of diffuse horizontal irradiance and a portion of the first amount of direct normal irradiance; a position of the sun and transmit instructions to a rotational mechanism to change a plane of a tracker to the first angle. Although the claims at issue are not identical, they are not patentably distinct from each other because a controller comprising a processor and a memory device is structurally and functionally equivalent to the instant invention’s controller comprising a processor and a memory device in that specific communication between the devices is used to successfully track the sun’s positions to maximize an amount of irradiance at a specific point in time.  
With respect to claim 17, Morse et al disclose in claim 17, the controller wherein the at least one processor is further programmed to: detect a second amount of diffuse horizontal irradiance (DHI) and a second amount of direct normal irradiance (DNI) at a second specific point in time; if the second amount of diffuse horizontal irradiance exceeds the second amount of direct normal irradiance, calculate a second angle for the tracker so that the tracker receives a portion of the second amount of diffuse horizontal irradiance and a portion of the second amount of direct normal irradiance; if the second amount of diffuse horizontal irradiance does not exceed the second amount of direct normal irradiance, calculate the second angle for the tracker based on a position of the sun associated with the second specific point in time; and transmit instructions to the rotational mechanism to change the plane of the tracker to the second angle. 
With respect to claim 18, Morse et al disclose in claim 18, the controller wherein the at least one processor is further programmed to wait a predetermined period of time between detecting the first amount of diffuse horizontal irradiance and detecting the second amount of diffuse horizontal irradiance. 
With respect to claim 19, Morse et al disclose in claim 19, the controller wherein the at least one processor is further programmed to: determine if a difference between a current angle of the tracker and the first angle exceeds a predetermined threshold; and if the difference exceeds the predetermined threshold, transmit instructions to the rotational mechanism to change the plane of the tracker to the first angle. 
With respect to claim 20, Morse et al disclose in claim 20, the controller wherein the at least one processor is further programmed to: calculate an amount of irradiance collected for each angle of a plurality of angles between a current angle of the tracker and a horizontal angle for the tracker; and identify the first angle of the plurality of angles based on a comparison of the corresponding amounts of irradiance to select one of the plurality of angles with the maximum amount of irradiance received.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878